      Case 8:16-cr-00415-PX Document 211 Filed 07/27/21 Page 1 of 2



                         TERESA WHALEN
                             ATTORNEY AT LAW
                             801 WAYNE AVENUE
                                  SUITE 400
                        SILVER SPRING, MARYLAND 20910


Admitted to Practice:                                         E-Mail:Whalenesq@aol.com
    Maryland                                                  Telephone (301) 588-1980
District of Columbia                                          MOBILE (301) 728-2905
                                   July 26, 2021

Honorable Paula Xinis
United Stated District Court
District of Maryland
36 Cherrywood Lane
Greenbelt, MD 20770

       Re:     U.S. v. Klaiber, 16-0415

Dear Judge Xinis:

        Antric Klaiber will be pleading guilty tomorrow to a Superseding Information
alleging he violated the “structuring” statute set forth in 31 U.S.C. 5324(a)(3). The plea
is offered pursuant to Rule 11(c)(1)(C) and specifies a time served disposition, should
your Honor accept the terms of the agreement. The parties have requested Mr. Klaiber be
sentenced tomorrow after the re-arraignment. I write to provide additional information
for your consideration at sentencing.

        Mr. Klaiber is now 45 years old. He was arrested and detained from April 22,
2016 until his release from the Bureau of Prison on September 12, 2018. He was
detained again on an immigration detainer from May 15, 2019 until August 20, 2020.
The detainer was lodged alleging his removability due to the original conviction in this
case. Since that time, Mr. Klaiber has been living with his parents in Greenbelt, Mary
land. He has had steady employment since November 11, 2020 as a courier with STAT
Experts Delivery Company. His job currently entails driving to New Jersey at night and
delivering COVID testing results for professional basketball teams. He drives the five
plus hours and makes his delivery, then sleeps a few hours in his car, and returns early in
the morning. He is often working 14 to 16 hours days.

        You may recall that Mr. Klaiber has a total of five children. Three are now over
the age of 18. His young son is now 11 years old and his daughter who lives nearby with
her mother is now nine years old. He still has a loving relationship with all of the
children and has worked to reestablish close ties since his release from prison.
      Case 8:16-cr-00415-PX Document 211 Filed 07/27/21 Page 2 of 2



        When you initially sentenced Mr. Klaiber, his criminal history score was
calculated as a category III, comprised of 4 scorable points. On June 23, 2021, the
Assistant State’s Attorney in Prince George’s County entered a nolle prosequi to the
felony drug case that had been vacated and reset for trial. Exhibit 1. We believe that
reduces Mr. Klaiber’s criminal history points to 3, and thus, he is a category II. The
parties believe the adjusted offense level is 5, with an advisory sentencing guideline
range of 0 to 6 months. Even though his original conviction had been vacated, Mr.
Klaiber continued to report and abide by all conditions of his supervised release,
including remaining drug free.

        Mr. Klaiber feels that he has finally straightened his life out and has put his past
behind him. In many ways, he needed these life altering events to focus on a productive
life and to take the time to reflect on his self-destructive behavior. Mr. Klaiber
respectfully requests that this Court accept the negotiated “c” plea and sentence him to a
time served disposition. Thank you for your consideration.

                                                  Very truly yours,

                                                    Teresa Whalen
                                                  Teresa Whalen




                                              2
